DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Response to Amendment
Applicant's amendment filed on 11/8/2021 has been entered in view of the Request for Continued Examination filed on 11/23/2021.  Claims 1 and 16-17 have been amended.  Claim 11 has been cancelled.  No claims have been added.  Claims 1-7, 9-10, and 12-20 are still pending in this application, with claims 1 and 17 being independent.
The rejection of Claim 16 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.

Claim Interpretation
Applicant is advised that should Claim 1 be found allowable, Claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In this case, the only difference between Claims 1 and 17 is their preambles, as the bodies of both claims are completely identical in both language and scope. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 12-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2017/0370537, hereinafter “Wu”).
Regarding claims 1 and 17, Wu discloses a support system for a light emitting diode (LED) module (or, for Claim 17, an apparatus) (LED luminaire 100a; see Figs. 1-3; para. [0025], [0028]), comprising an elongated support member (elongated main support 10; see Figs. 1-3; para. [0025]-[0028]) having one or more channel structures extending along substantially an entire length of the elongated support member (a 

Regarding claims 2 and 18, Wu discloses wherein the one or more channel structures are continuous (as shown in Figs. 1-3).

Regarding claim 9, Wu discloses wherein the fastening mechanism includes one or more fasteners (connecting parts 30a which slidably engage the channel structures 12 of the support member 10 via first locating blocks 31a and second locating 

Regarding claim 10, Wu discloses wherein the one or more fasteners includes at least one of a screw or a bolt (connecting parts 30a which slidably engage the channel structures 12 of the support member 10 via first locating blocks 31a and second locating blocks 32a and each include a position-limiting pivot 35a which fixedly connects the second locating block to a support body 33a of the connecting parts and a bolt 36a which fixes the first locating block to the support body of the connecting parts; see Figs. 1-3; para. [0026]-[0027]).

Regarding claim 12, Wu discloses wherein the one or more channel structures are configured to allow a wiring harness to be disposed therein (the cable 23a extends into the interior channel 14 through a wiring hole 16 cut into the cover 15 on both ends 13 of the support body 10; see Figs. 1-3; par. [0028]).

Regarding claim 13, Wu discloses wherein the one or more LED modules are secured to the one or more channel structures with a slide engagement (the LED modules 20a are mounted to the support member 10 via connecting parts 30a which slidably engage the channel structures 12 via first locating blocks 31a and second locating blocks 32a; see Figs. 1-3; para. [0025]-[0028]).

Regarding claim 14, Wu discloses wherein the one or more channel structures includes a first channel structure and a second channel structure separated by a partition (a plurality of channel structures 12 each separated by a partition structure are provided on both front faces 11 of the support member 10; see Figs. 1-3; para. [0025]-[0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0370537) in view of Cho et al. (US 2012/0092875).  The teachings of Wu have been discussed above.
However, regarding claims 3 and 19, the teachings of Wu fail to specifically disclose the one or more channel structures include one or more notches.
Cho teaches a support system for a light emitting diode (LED) module (lighting apparatus 100; see Figs. 1-4; para. [0027]-[0028]), comprising an elongated support member having one or more channel structures extending along substantially an entire length of the elongated support member (housing unit 120 defines an elongated support member having three separate channel structures extending along an entire length 
Therefore, in view of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the known 

Regarding claims 4 and 20, Cho further teaches wherein the notches are threads (the notches in the coupling grooves 123 are threads matching corresponding threads on coupling ledges 148 on coupling unit 140, and the notches (first guiding grooves 121) in the upper channel of support member 120 also define threads; see Figs. 1-6; para. [0040], [0042], [0048]-[0049]).

Claims 5-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0370537) in view of Park (US 2016/0195250).  The teachings of Wu have been discussed above.
However, regarding claim 5, the teachings of Wu fail to disclose or fairly suggest the elongated support system is configured for coupling to another elongated support member.
Park teaches a support system for a light emitting diode (LED) module (track housing 100; see Figs. 1-5; para. [0042]-[0044], [0046]-[0048]), comprising an elongated support member (frame 110; see Figs. 1-5; para. [0046]) having one or more channel structures extending along substantially an entire length of the elongated 
Therefore, in view of Park, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system/apparatus of Wu by providing a structure to couple the elongated support member to another elongated support member.  One would have been motivated to modify the known system of Wu by providing a structure to couple the elongated support member to 

Regarding claim 6, Park further teaches wherein the coupling occurs via slidable engagement (a connecting piece 140 is slid into the end of each of the channel portions 131 of the support members 110 to enable a plurality of the support members to be connected in a line; see Figs. 1-2, 4-5; para. [0047], [0049]-[0050], [0053]).

However, regarding claim 7, the teachings of Wu fail to disclose or fairly suggest sections of the elongated support member are modular, and each modular section is configured for coupling to one LED module.
Park teaches wherein sections of the elongated support member are modular, and each modular section is configured for coupling to one LED module (a plurality of the support members 110 can be connected in a line to customize the length of the support system 100, with each support member coupling to its own LED module 200; see Figs. 1-5; para. [0047]-[0053]).
Therefore, in view of Park, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu by forming the elongated support member as modular sections which are each configured for coupling to one LED module.  One would have been motivated to modify the known system of Wu by forming the elongated support member as modular sections which are each configured for coupling to one LED module, as taught by Park, in order to enable 

However, regarding claim 15, the teachings of Wu fail to disclose or fairly suggest the elongated support member further includes a protrusion configured for engagement with another elongated support member.
Park teaches wherein the elongated support member further includes a protrusion configured for engagement with another elongated support member (the track housing 100 can be extended to a desired length by connecting a plurality of support members 110 in a line via a connecting piece 140 which electrically connects the power plugs 120 in the channel portions 131 of adjacent pairs of support members; see Figs. 1-2, 4-5; para. [0047], [0049]-[0050], [0052]-[0053]).
Therefore, in view of Park, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Wu by providing a protrusion configured for engagement with another elongated support member.  One would have been motivated to modify the known system of Wu by providing a protrusion configured for engagement with another elongated support member, as taught by Park, in order to enable the system to be extended to a desired length (see Park, para. [0047], [0049] for the motivation).

Regarding claim 16, Park further teaches wherein the protrusion is T-shaped (the protrusion 140 includes a protruding boss 142 centrally located to form a T-shape; see Figs. 2, 4 (especially the inset portion of Fig. 4); para. [0047], [0050]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875